Citation Nr: 0636246	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder for the period 
from March 29, 2002, to February 17, 2005.

2.  Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder for the period 
commencing on February 18, 2005. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. J.J.K.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1967, and from May 1970 to July 1982.  His military 
records show that he served in the Republic of Vietnam and 
was decorated with the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a 30 percent evaluation for post-traumatic 
stress disorder (PTSD), effective from March 29, 2002 (the 
date on which he filed his original claim for VA compensation 
for this psychiatric disability).  The veteran filed a timely 
appeal of the initial evaluation assigned.  During the course 
of the appeal, the veteran was granted a rating increase to 
50 percent for PTSD, effective February 18, 2005.  Therefore, 
the issues before the Board are entitlement to an initial 
evaluation greater than 30 percent for PTSD for the period 
from March 29, 2002 to February 17, 2005, and entitlement to 
an increased evaluation in excess of 50 percent for PTSD for 
the period commencing on February 18, 2005. 

Because of the award of a 70 percent disability rating for 
PTSD effective February 18, 2005, the issue of entitlement to 
a total rating based on unemployability pursuant to 38 C.F.R. 
§ 4.16, is referred to the RO for appropriate actions.


FINDINGS OF FACT

1.  For the period from March 29, 2002, to February 17, 2005, 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, panic and anxiety attacks, disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships.

2.  For the period commencing on February 18, 2005, PTSD is 
manifested by occupational and social impairment, with 
deficiencies in employment, social and family relations, 
judgment, thinking, and mood, due to suicidal ideation, 
impaired impulse control, increased panic attacks, and 
difficulty in adapting to stressful circumstances in work 
settings, and an inability to establish and maintain 
effective relationships. 


CONCLUSIONS OF LAW

1.  For the period from March 29, 2002 to February 17, 2005, 
the criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  For the period commencing on February 18, 2005, the 
criteria for a 70 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2005) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction.  Id; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); see also Dingess, supra; Pelegrini, 
supra.

In this case, the veteran filed his claim for service 
connection for PTSD in March 2002.  Thereafter, in 
correspondence dated in June 2002 and February 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that was relevant to the 
claim.  This letter, while not specifically notifying the 
veteran that a disability rating would be assigned if service 
connection was granted, did advise that medical evidence or 
other evidence showing the existence of persistent or 
recurrent symptoms of a disability was needed.

The Board finds that the veteran has been adequately advised 
of what was necessary to establish entitlement to a higher 
rating, as well as the distribution of duties in obtaining 
pertinent evidence.  In other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed with regard to his claims.  Mayfield, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes all 
relevant VA and Social Security Administration (SSA) medical 
records showing the state of his psychiatric disorder for the 
time period at issue.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  
 
In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's service-connected PTSD is rated under the 
following criteria contained in Diagnostic Code 9411:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name






100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2006).

Factual background and analysis: entitlement to an initial 
evaluation greater than 30 percent for PTSD for the period 
from March 29, 2002, to February 17, 2005.

The evidence pertaining to the veteran's psychiatric state 
for the period from March 29, 2002, to February 17, 2005 
includes the following:

The report of an October 2002 Vet Center psychologist's 
summary shows that the veteran was diagnosed with PTSD and 
presented with complaints of recurring nightmares, sleep 
disturbance, memory flashbacks of his wartime memories, and 
interruption of his chain of thought when exposed to sensory 
stimuli that reminded him of his military experiences.  He 
also experienced exaggerated startle response, excessive 
anxiety, hypervigilence, mistrustfulness of others, 
withdrawal from other persons, survivor's guilt and suicidal 
ideation with at least one serious gesture with a loaded 
firearm.  He appeared neatly dressed and groomed.  The 
examining psychologist stated that the veteran had recently 
experienced a dramatic intensification of his disabling 
psychological symptoms.  Prior to then, he had been able to 
use his work as his primary coping strategy but he was now 
unemployed and psychologically unable to comply with the 
demands of an employment setting.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 48, 
indicating serious disabling psychiatric symptoms (e.g., 
suicidal ideation) and serious social and occupational 
impairment (e.g., no friends, unable to keep a job).  

The report of a March 2003 VA psychiatric examinations shows 
that the veteran related identical psychiatric complaints as 
noted in the October 2002 Vet Center psychological 
assessment, in addition to experiencing feelings of 
hopelessness, sadness, depression, and irritability relating 
to his inability to find employment.  On mental status 
examination, the veteran did not display any delusional 
thinking or hallucinations.  His affect was depressed and 
downcast.  His attention during the interview was easily 
obtained and maintained, his memory and concentration ability 
was intact, his mood was bitter and resentful, relating to 
his inability to obtain suitable employment, and his affect 
was appropriately labile.  He was appropriately dressed and 
groomed.  The diagnosis was PTSD with a GAF score of 50, 
indicating serious disabling psychiatric symptoms and serious 
social and occupational impairment.  The examiner stated that 
he based the GAF score solely on impairment of the veteran's 
psychological, social, and occupational functions.

The report of a June 2003 SSA mental status evaluation shows 
that the veteran was not delusional or hallucinatory, but 
that he did have suicidal ideation but never made any 
attempts and did not consider himself suicidal at the time.  
He was oriented on all spheres and appeared to be mildly 
depressed.  He reported having depression and anxiety 
associated with his PTSD.  His affect was flat.  His thought 
processes were normal and his memory was good.  Psychotropic 
medication for his PTSD was suggested.  His GAF score was 52, 
indicating moderate symptoms and moderate difficulty in 
social and occupational functioning.

The report of a July 2003 SSA mental residual functional 
capacity assessment shows that the veteran did not have 
significantly limited memory, concentration ability, or 
ability to protect himself from normal hazards encountered 
daily or to maintain a regular employment-related schedule 
and routine within a static work environment.  However, the 
report reflects that the veteran had moderately limited 
ability to work in coordination with, or in proximity to 
other people, and generally had moderately limited ability to 
interact effectively with others in a social setting or to 
adapt to changes in a work setting.  

The SSA determined that the veteran was unable to work and 
thus entitled to SSA benefits as of December 2002 due to 
disability associated with his PTSD and degenerative disc 
disease. 

The report of a March 2004 Vet Center psychological 
assessment shows that the veteran complained of sleep 
disturbance, mood disturbance, anger, irritability, 
mistrustfulness of others, and social withdrawal associated 
with his PTSD.  He received individual counseling and group 
therapy with other combat veterans for PTSD.  His GAF score 
was 44, indicating serious disabling psychiatric symptoms and 
serious social and occupational impairment.  

The report of a VA psychiatric examination that was conducted 
in November 2004 shows that the veteran complained of 
disturbed sleep and memory flashbacks associated with his 
stressful combat experiences.  He also had recently 
experienced an acute myocardial infarction in November 2004, 
which imposed additional psychiatric stress.  On mental 
status examination he was alert and oriented on all spheres 
and was able to maintain his personal hygiene and other 
activities of daily living.  He was competent to handle his 
own funds.  He maintained good eye contact with the examiner 
and was not delusional, hallucinatory, suicidal, or 
homicidal.  His speech was within normal limits.  He reported 
having survivor's guilt and occasional anxiety and panic 
attacks.  His impulse control and memory was good.  He 
reported that he was married.  The examiner diagnosed the 
veteran with PTSD, which impacted adversely upon his 
employability by impairing his ability to adapt to changes in 
the work environment.  Although the examiner believed that 
the veteran's capacity for psychiatric improvement was fair, 
the primary obstacle that prevented him from working was his 
recent heart attack.  In addition, the veteran's medical 
history included traumatic arthritis, impaired hearing, a 
history of colon cancer in September 2002, a history of 
coronary artery disease, status-post stent implacement.  His 
GAF score was 50 for PTSD alone, indicating serious disabling 
psychiatric symptoms and serious social and occupational 
impairment.  

Applying the facts of the case for the period from March 29, 
2002 to February 17, 2005, to the rating schedule for 
evaluating PTSD, the Board finds that the overall level of 
his psychiatric impairment more closely approximates the 
criteria for a 50 percent evaluation.  The evidence indicates 
that the veteran is socially withdrawn and has serious 
impairment in ability to adapt to changes in his occupational 
environment, as indicated by his consistent GAF scores 
ranging from 44 to 52 for this time period.  Although the 
PTSD has had some adverse impact upon the veteran's ability 
to work, the evidence also indicates that his other physical 
disabilities impose their own significant adverse effects on 
his employability, such that it is not possible to find that 
the PTSD is productive of total occupational impairment.  In 
the Board's opinion, the veteran's PTSD imposes occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect, panic and anxiety 
attacks, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  This more closely approximate the criteria 
for a 50 percent evaluation.  Therefore, assignment of a 
higher initial evaluation, from 30 percent to 50 percent, for 
PTSD for the period from March 29, 2002 to February 17, 2005 
is granted.  

The Board does not find, however, that the evidence supports 
the assignment of a 70 percent evaluation for this time 
period.  The facts of the case do not demonstrate that the 
veteran has occupational and social impairment due to 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  Although the 
veteran did experience occasional suicidal ideation with 
history of one suicidal gesture, the evidence does not 
reflect that this is a constant and persistent condition that 
presents an ongoing threat to his own personal safety.  
Therefore, the Board finds that the evidence does not warrant 
the assignment of a rating increase in excess of 50 percent 
for PTSD for the period from March 29, 2002 to February 17, 
2005. 

(b.)  Factual background and analysis: entitlement to an 
increased evaluation in excess of 50 percent for PTSD for the 
period commencing on February 18, 2005.

The report of a February 2005 Vet Center psychological 
assessment shows that the veteran reported an increase in the 
frequency and severity of his psychiatric symptoms since his 
heart attack of November 2004, with panic attacks several 
times per week, and irritability, angry outbursts, intrusive 
thoughts, and recurring nightmares with associated sleep 
disturbance.  He also experienced anxiety, hypervigilence, 
and increasing difficulty in maintaining his primary 
relationships.  The examining psychologist expressed the 
opinion that the increase in the severity of the veteran's 
psychiatric symptoms was due, in greater part, to his PTSD 
more so than to the contributory stress associated with his 
heart attack.  The veteran reported having suicidal and 
homicidal ideation and significant impairment of his 
concentration and memory, with associated impairment of his 
ability to focus on, complete, and follow through on assigned 
tasks.  Although he had previously been able to manage his 
own personal finances, in the past few years he became 
increasingly dependent upon assistance from his spouse to 
accomplish this task correctly.  The veteran indicated some 
estrangement from his three daughters from his previous 
marriage and reported that he did not have any significant 
relationships outside of his immediate family and the members 
of his PTSD support group.  He mistrusted others and was not 
comfortable in social settings.  The examining psychologist 
believed that the veteran's capacity for psychiatric 
improvement was poor.  His GAF was 45, indicating serious 
disabling psychiatric symptoms and serious social and 
occupational impairment.

Lay witness statements dated in 2005 from the veteran's son 
and his fellow combat veteran peers in his PTSD support group 
show, in the aggregate, that the veteran experienced social 
isolation due to PTSD.  His psychiatric disorder made him 
irritable, prone to anger, and combative and argumentative.  
The veteran had very few friends and, during his battle 
against colon cancer, had very few personal resources to rely 
upon to help him in his recovery.  The opinion of one witness 
was that the veteran would have likely not recovered without 
the support from his PTSD support group, which was the 
closest thing that he had to brothers.   

The report of a November 2005 Vet Center psychological 
assessment shows that the veteran social and occupational 
functioning had not improved since the time of the prior Vet 
Center assessment of February 2005.  The psychologist 
affirmed that the veteran's PTSD was the primary cause of his 
psychiatric impairment and not his physical disabilities.  
His prognosis for psychiatric improvement was poor.  His GAF 
score was 45, indicating serious disabling psychiatric 
symptoms and serious social and occupational impairment.

At a December 2005 hearing before the Board, the veteran and 
his witness, Mr. J.K.K., testified, in essence, that his PTSD 
symptoms, which included hypervigilence, exaggerated startle 
response, disturbed sleep due to nightmares, impaired 
concentration and memory due to intrusive thoughts of his 
combat experiences in Vietnam, and suicidal ideation, had 
prevented him from working in any capacity and from 
effectively interacting with others in a social setting.  He 
admitted to being socially withdrawn and avoidant of social 
settings, and that the combat veterans in his PTSD support 
group were his only source of social connection outside of 
his immediate family.  The veteran stated that he avoided all 
sensory stimuli that might remind him his combat experiences 
during service, and that his nightmares were so intense that 
he had, on occasion, awoke in a panicked state and 
accidentally struck his wife.  He affirmed that he never 
struck his wife intentionally, and that these incidents were 
inadvertent, accidental, and associated with his PTSD and not 
by any abusiveness on his part.  Mr. J.K.K. testified that it 
was his opinion that the veteran would have followed through 
on his suicidal ideation while recovering from his cancer 
treatment without the support of his PTSD support group, who 
were his de facto brothers by virtue of their shared 
experiences in combat.

The Board has considered the evidence as it pertains to the 
severity of the veteran's PTSD for the period beginning on 
February 18, 2005, and finds that more closely approximates 
the criteria for a 70 percent evaluation under the rating 
schedule.  38 C.F.R. § 4.7.  The evidence indicates that the 
veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in employment, social and 
family relations, judgment, thinking, and mood, due to 
suicidal ideation, impaired impulse control,  increased panic 
attacks, and  difficulty in adapting to stressful 
circumstances in work settings, and an inability to establish 
and maintain effective relationships.  The record indicates 
that the veteran does entertain occasional thoughts of 
suicide with more frequency than in the past, and that he has 
impaired impulse control during his nightmares, resulting in 
his accidentally striking his wife.  His increased frequency 
of panic attacks are noted in the Vet Center assessments for 
2005, and it is clear that these would adversely affect his 
industrial and social adapatibility for purposes of 
maintaining employment.  Furthermore, the Vet Center 
assessments of 2005 show that his prognosis for psychiatric 
improvement is poor.  Therefore, in view of the foregoing 
discussion, the Board will resolve all doubt in the veteran's 
favor and find that the evidence supports his claim for 
rating increase for PTSD, from 50 percent to 70 percent, for 
the period commencing on February 18, 2005.   38 U.S.C.A. § 
5107(b) (West Supp. 2005); 38 C.F.R. § 4.3 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board does not find, however, that the evidence supports 
the assignment of a 100 percent evaluation for PTSD for the 
time period commencing on February 18, 2005.  There is no 
objective evidence demonstrating that the veteran's PTSD is 
manifested by such severely disabling psychiatric 
symptomatology as to indicate total social and occupational 
impairment solely attributable to this mental disorder.  
There is no evidence of gross impairment in the veteran's 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of his close 
relatives, his own vocational occupation, or own name.  
Therefore, assignment of a 100 percent evaluation for PTSD is 
unwarranted.




ORDER

An initial evaluation of 50 percent for PTSD for the period 
from March 29, 2002, to February 17, 2005 is granted.

An increased evaluation to 70 percent for PTSD for the period 
commencing on February 18, 2005 is granted. 



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


